Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-18 are allowed over prior arts of record.

The following is an examiner’s statement of reasons for allowance: Independent claim 1 recite the features of:

“An intelligent interface that processes payment from an electronic wallet, the
intelligent interface comprising:

an IP network interface configured to receive requests including a source phone number,
a destination phone number, and message content;

a response generator configured to generate response message content responsive to the
message content in one of the requests;

a reply generator configured to transmit a reply over the IP network including the source
phone number as the destination, the destination phone number as the source, and the response message content;

an ordering program run on behalf of the response generator, the ordering program
configured to:

(1) receive an order destined to a client establishment associated with the destination
phone number;

(2) provide, as response message content, payment options from an electronic wallet
associated with the source phone number;

(3) in response to selection of at least one of the payment options, causing processing
of the payment for the order from the electronic wallet; and

(4) forward the order to the client establishment associated with the destination phone
number.

Independent claim 11 recite the features of:

“A method implemented at an intelligent interface to process payment from an electronic wallet, the method comprising:

receiving over an IP network requests including a source phone number, a destination phone number, and message content;

receiving, by the requests, an order destined to a client establishment associated with the destination phone number;

generating response message content responsive to the message content in one of the requests, wherein the response message content includes payment options from an electronic wallet associated with the source phone number;

transmitting a reply over the IP network including the source phone number as the destination, the destination phone number as the source, and the response message content;

in response to receiving a Selection of at least one of the payment options, causing processing of the payment for the order from the electronic wallet; and

forwarding the order to the client establishment associated with the destination phone number”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art applied or found clearly teach or fairly suggest:

 “a reply generator configured to transmit a reply over the IP network including the source phone number as the destination, the destination phone number as the source, and the response message content”. 

For example, the applied prior art Kushevsky teaches a method and system for processing payment during an electronic transaction (see abstract). Kushevsky teaches an IP network interface configured to receive a source phone number, a destination phone number, and message content (reads in step 205 Fig.2 and corresponding text, see also 0048); a response generator (reads in step 210 Fig.2 and corresponding text, see also 0048); (1) receive an order destined to a client establishment associated with the destination phone number (see [0048-0049]); provide, as response message content, payment options from an electronic wallet associated with the source phone number (see [0048-0049]); in response to selection of at least one of the payment options, causing processing of the payment for the order from the electronic wallet (see [0048-0049]); and forward the order to the client establishment associated with the destination phone number (see [0048-0049]).

Again, nothing in Kushevsky teaches a reply generator configured to transmit a reply over the IP network including the source phone number as the destination, the destination phone number as the source, and the response message content as recited in independent claims 1 and 11. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652